Dear Mr. Hodge:
This office is in receipt of your opinion request, wherein you ask whether you must accept a list of proposed watchers for a proposition election.  We respond in the negative.
Note that the provisions of Act 572 of the 1993 Regular Legislative Session are specifically applicable to Ouachita Parish, provide for an election to authorize riverboat gambling and state, in part:
     F.  Except as provided in this Section, the election shall be held in accordance with the Election Code. . . .  See LSA-R.S. 4:537(F).
Your obligation to accept a list of watchers is limited to candidates, and does not include propositions.  LSA-R.S.18:435(A) provides, in part:
     A.  Right to have watchers.  Each candidate is entitled to have one watcher at every precinct where the office he seeks is voted on in a primary or general election.  However, in the case of a presidential election, each slate of candidates for presidential elector is entitled to have one watcher at every precinct.
To reiterate, this office is of the opinion that members in a group, either for or against propositions, are not entitled to have watchers at the precincts on election day.
Very truly yours,
                           RICHARD P. IEYOUB Attorney General
                           BY: KERRY L. KILPATRICK Assistant Attorney General
RPI/KLK/ 93-667